DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to amendments filed on 10/11/2022. 
	Claims 1, 3-8, 10, 12-17, 19 and 20 have been amended, claims 9 and 18 have been cancelled, and claims 21 and 22 have been added.
	Claims 1-8, 10-17, and 19-22 are pending.


Claim Objections

2.	Applicant’s amendments to claims 3, 10, 12 and 20 in response to the previously raised claim objections have been considered and obviate previous objection, as such the claim objections are hereby withdrawn.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Although Applicant’s amendments to claims 1, 4-7, 10, 13-16, 19 and 20 in response to the previously raised rejections under 35 U.S.C. 112(b) have been considered and obviate previous objection, claims 1-8, 10-17, and 19-22 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reasons:

3.	Claims 1 has been amended to recite, “placing, by the application server, each of the determined set of one or more authorization gateways into an active pool of servers”, “wherein each server in the active pool of servers is capable of servicing a credit card transaction”, and “routing, by the application server, at least one client request message to a server in the active pool of servers capable of serving the credit card transaction”, and claims 10 and 19 recite similar limitations. It is unclear whether the claimed servers in the active pool of servers capable of serving a credit card transaction are intended to refer to the authorization gateways which are placed in the active pool of servers, or the servers of the plurality of servers communicatively coupled to corresponding authorization gateways. 
	For purposes of examination, it is interpreted that servers in the active pool of servers refers to any devices used for processing client request messages, including the authorization gateways placed in and/or subsequently removed from the active pool of servers.
	Claims 2-8, 11-17, and 20-22 are rejected in view of their respective dependencies from claims 1, 10, and 19. 

4.	Claims 7, 14, and 16 have been amended to recite “the plurality of authorization servers”. There is insufficient antecedent basis for this limitation in the claims. 
	For purposes of examination, these recitations are interpreted as referring to “the plurality of authorization gateways”.

5.	Claims 21 and 22 recite that “each server in the active pool of servers is capable of servicing a credit card transaction that matches a type of credit card transaction specified by a network management information code in the Sign-On message”. While the specification does disclose that a Sign-On message includes data element fields indicating network management information code such as a value for Mastercard and Visa, it is unclear whether this is intended to be the credit card transaction specified in the Sign-On message of the claims, and it is further unclear whether the specific credit card transactions specified by a code in a Sign-On message sent to a particular instance of an authorization gateway requires that all authorization gateways in an active pool to be capable of that servicing that specific credit card transaction, or just the authorization gateway being sent the Sign-On message.
	For purposes of examination, it is interpreted that the entity receiving a message with a credit card transaction specified by a network management information code in the Sign-On message is capable of servicing a credit card transaction matching the type of credit card transaction specified by the network management information code.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


6.	Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 21 is dependent on the “method of claim 21”, and a dependent claim dependent on itself is improper.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
	For purposes of examination, claim 21 is interpreted as being dependent on claim 1.





Response to Arguments

7.	Applicant’s arguments regarding the previously applied references not teaching or suggesting the newly amended limitations of independent claims 1, 10 and 19 have been considered but are moot because the new ground of rejection relies on the newly applied Ma and Bansal references for teaching the limitations specifically challenged in the argument.


Comments Regarding Examination

8.	Independent claims 1, 10 and 19 have been amended to recite that each server in the active pool of servers is “capable” of servicing a credit card transaction. Although this language is understood to require a combination of hardware and software capable of servicing a credit card transaction, Applicant is urged to consider amending the term “capable” to more positively link the claimed functionality of servicing credit card transactions as being performed by the servers.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-4, 6, 7, 10-13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Troy de Freitas et al. (US 10,554,518) in view of Stenzel (US 2008/0263401) in view of Wu et al. (US 10,387,287) in view of Ma (US 2007/0130341) and in further view of Bansal et al. (US 2003/0120593).

Regarding claim 1, Troy de Freitas teaches a method, comprising: 
receiving, at an application server (The data analysis system 504 may generally function to receive data from the data intake system 502, column 12 lines 18-21) via an application programming interface (API), data information (the data intake system 502 may be communicatively coupled to the data analysis system 504 via an API, column 12 lines 14-16), wherein the data information comprises a value of service level indicating health for each of a plurality of servers (the data analytics platform 106 may begin by obtaining recent measurements of at least one select operating metric for each node in the manufacturing network 102, column 14 lines 54-61) communicatively coupled to a corresponding authorization gateway (a plurality of intermediate nodes 110, such as intermediate nodes 110a, 110b, and 110c, and a plurality of edge nodes 112 that are coupled to respective manufacturing assets 114, column 4 lines 4-7; each intermediate node 110 may be a networking device (e.g., a router, gateway, switch, hub, etc.) that sits between the root node 108 and at least one edge node 112, column 4 lines 43-47); 
performing, by the application server, calculation of an overall health of each authorization gateway of the plurality of authorization gateways based on the value of service level corresponding to each server of the plurality of servers (determining a respective health score for a given intermediate node in the manufacturing network is based on the respective critical state indicator for the given intermediate node and the respective critical state indicator for each node that sits beneath the given intermediate node, column 2 lines 48-53; determine the respective health score for each intermediate node 110 in the manufacturing network 102 based on the respective critical state indicator for the intermediate node 110 itself as well as the critical state indicator for each node that sits beneath the intermediate node 110 in the manufacturing network 102 (e.g., any child node), column 17 lines 26-33; column 17 lines 40-51); and
determining, by the application server, a set of one or more authorization gateways of the plurality of authorization gateways that each have a calculated overall health above a specific threshold value (the data analytics platform 106 may then determine the respective health scores for each of intermediate nodes 110a and 110c, column 19 lines 14-17; the data analytics platform 106 may compare each node’s respective health score to a health score threshold that serves as a dividing line between health scores associated with normally operating nodes and health scores associated with anomalous nodes, where nodes having health scores that fall below the health score threshold are then are considered to be anomalous, column 19 lines 55-61). 
However, Troy de Freitas does not explicitly disclose the data information is received from each of a plurality of authorization gateways or routing, by the application server, at least one client request message to a server in an active pool of servers capable of serving a transaction.
Stenzel teaches receiving, at an application server, data information from each of a plurality of authorization gateways (advertise or make available that determined health score to any upstream server which it directly supports, [0034]; the aggregated health score is advertised to each upstream server having a direct run-time dependency on the given server, [0036]); and
routing, by the application server, at least one client request message to a server in an active pool of servers capable of serving a transaction (the choice of which server to use in tier 28 depends not only on how well the servers in that tier are performing but also upon how well servers in the downstream tiers 26, 30 and 32 are performing, [0028]; the abstracted service would have a choice of assigning a load-balancing request to either physical server 34a or 34b. Given that the physical server 34b has a better aggregated health score than server 34a ( 67v58), the abstracted service would probably give priority to physical server 34b, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide health information upstream for load balancing in the system/method of Troy de Freitas as suggested by Stenzel in order to reduce the burden of the highest level node from needing to actively obtaining the health information for each individual node. One would be motivated to combine these teachings to improve network resources and process new requests efficiently.
However, Troy de Freitas-Stenzel do not explicitly disclose a predetermined value of a weight assigned to each server of the plurality of servers.
Wu teaches performing calculation of an overall health of each authorization gateway of a plurality of authorization gateways based on a predetermined value of a weigh assigned to each server of a plurality of servers and a value of service level corresponding to each server of the plurality of server (the score of a parent node may be calculated as a weight average of the scores and weights of its child nodes, column 9 lines 27-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate weights with different nodes in the system/method of Troy de Freitas-Stenzel as suggested by Wu in order to denote the relative importance of a particular node. One would be motivated combine these teachings in order to take into account the importance of each child node relative to the other nodes in the same level when determining an overall weighted health score.
However, Troy de Freitas-Stenzel-Wu do not explicitly disclose placing each of the determined set of one or more authorization gateways into the active pool of servers by sending a Sign-On message to each authorization gateway in the determined set of one or more authorization gateways.
Ma teaches placing, by an application server, each of a determined set of one or more authorization gateways into an active pool of servers by sending a Sign-On message to each authorization gateway in the determined set of one or more authorization gateways (Wake On LAN (WOL) signal is sent, [0021]; server S2 is expected to be in the active state added to the pool of active servers, [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a wake up signal in the system/method of Troy de Freitas-Stenzel-Wu as suggested by Ma in order to provide an indication to a device which is to be included in an active server pool. One would be motivated to combine these teachings so that devices can appropriately transition to an active state and be ready to process requests.
However, Troy de Freitas-Stenzel-Wu-Ma do not explicitly disclose wherein each service in the active pool of servers is capable of servicing a credit card transaction, or that the at least one client request message is routed to a service in the active pool of servers capable of serving the credit card transaction.
Bansal teaches wherein each server in an active pool of servers (a group of servers in a single location, or across several groups of servers in multiple locations, [0996]) is capable of servicing a credit card transaction (utilized by a credit card association, such as, Visa, to help facilitate processing of credit card transactions, [1006]); and
routing at least one client request message to a server in the active pool of servers capable of serving the credit card transaction (Load balancing service is required to distribute workload across a group of servers in a single location, or across several groups of servers in multiple locations, [0996]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement credit card transactions in the system/method of Troy de Freitas-Stenzel-Wu-Ma as suggested by Bansal in order to expand the environment to apply server health monitoring. One would be motivated to combine these teachings given the increased use of credit cards and financial transaction being processed and recognizing the need to maintain efficient operation of the servers used for processing these transactions.

Regarding claim 2, Troy de Freitas-Stenzel do not explicitly disclose the method of claim 1, wherein a predetermined value of a weight assigned to each server is 0, 1, or a value in between 0 and 1.  
	Wu teaches wherein the predetermined value of the weight assigned to each server is 0, 1, or a value in between 0 and 1 (column 10 lines 28-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate weight percentages with different nodes in the system/method of Troy de Freitas-Stenzel as suggested by Wu in order to denote the relative importance of a particular node. One would be motivated combine these teachings in order to take into account the importance of each child node relative to the other nodes in the same level when calculating an overall weighted health score.

Regarding claim 3, Troy de Freitas teaches the method of claim 1, wherein the value of service level corresponding to each server of the plurality of servers is 0, 1, or a value in between 0 and 1 (critical state indicator may take various forms, examples of which may include a binary indicator (e.g., a value of “0” or “1”) or a probability value (e.g., a value ranging from 0 to 1), column 15 lines 15-18; column 19 lines 5-13).  

Regarding claim 4, Troy de Freitas teaches the method of claim 1, further comprising determining the value of the service level of a server of the plurality of servers based on one or more factors including average response time of communication between an authorization gateway of the plurality of authorization gateways and the server, a count of transaction failures over a predetermined time period above a preconfigured threshold count, a communication connection status, and a number of timeouts per second that exceeds a preconfigured maximum threshold value (capture data values for select operating metrics, such as measure of transmission delays to and from the node in terms of delays in transmitting and receiving data and/or control packets, the extent of transmission loss for the node in terms of loss of data and/or control packets, the amount of bandwidth consumed by the node, the throughput and computer-resource utilization of the node, the extent of power failures and/or power interruptions at the node, etc, column 6 lines 4-22; the data analytics platform 106 may begin by obtaining recent measurements of at least one select operating metric for each node in the manufacturing network 102 (or at least a subset of the nodes in the manufacturing network 102), such as measurements of the select operating metric that were captured for the given node over a recent period of time in the past (e.g., the past few hours, days, etc.) For instance, the data analytics platform 106 may access recent measurements of the amount of transmission delays to and from each node in the manufacturing network 102, the extent of transmission losses to and from each node in the manufacturing network 102, the bandwidth consumed by each node in the manufacturing network 102, the throughput of each node in the manufacturing network 102, and/or the computer-resource utilization of each node in the manufacturing network 102, column 14 lines 54-67 – column 15 lines 1-3; the data analytics system 106 may determine a respective critical state indicator for a given node by comparing the given node’s most-recent measurement of each of multiple operating metrics to respective threshold criteria for such operating metrics, column 16 lines 45-50).  

Regarding claim 6, Troy de Freitas teaches the method of claim 1, further comprising removing, by the application server, an authorization gateway from an active pool of servers (the data analytics platform 106 may also send a command to the manufacturing network 102 that causes an anomalous node to be shutdown, restarted or disconnected, column 21 lines 31-34) upon receiving a Sign-Off message from the authorization gateway indicating the authorization gateway is in a maintenance mode or the value of service level of the authorization gateway is less than a predetermined threshold value (nodes having health scores that fall below the health score threshold are then are considered to be anomalous, column 19 lines 55-61).  

Regarding claim 7, Troy de Freitas teaches the method of claim 1, further comprising determining, by the application server, an authorization gateway of the plurality of authorization servers in the active pool of servers to service upon receiving a message from the authorization gateway indicating the authorization gateway is not in a maintenance mode or the value of service level of the authorization gateway is above a predetermined threshold value (the data analytics platform 106 may (1) set the critical state indicator to a value of “1” if the given node’s most-recent one or more measurements of the select operating metric falls above or below a threshold value), column 15 lines 33-42).  
	However, Troy de Freitas does not explicitly disclose adding the authorization gateway of the plurality of authorization servers to the active pool of servers to service the client request message.
Stenzel teaches adding, by the application server, an authorization gateway of the plurality of authorization servers to an active pool of servers to service a client request message upon receiving a message from the authorization gateway indicating the authorization gateway is not in a maintenance mode or has a high value of service level of the authorization gateway (the aggregated health score is advertised to each upstream server having a direct run-time dependency on the given server, [0036]; the abstracted service would have a choice of assigning a load-balancing request to either physical server 34a or 34b. Given that the physical server 34b has a better aggregated health score than server 34a ( 67v58), the abstracted service would probably give priority to physical server 34b, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to service requests based on provided health information in the system/method of Troy de Freitas as suggested by Stenzel in order to determine a preferred server to process a new request. One would be motivated to combine these teachings to improve network resources and process new requests efficiently based on up-to-date server health information.

Regarding claim 10, Troy de Freitas teaches a system, comprising: 
an application server (Data analytics platform 106 of FIG. 8) comprising: 
a memory configured to store operations (column 2 lines 65-67 – column 3 lines 1-3); and 
one or more processors configured to perform the operations (column 2 line 65); 
a plurality of authorization gateways communicating with the application server (intermediate nodes 110 of FIG. 8) via an application programming interface (the data intake system 502 may be communicatively coupled to the data analysis system 504 via an API, column 12 lines 14-16); and 
a plurality of servers communicatively coupled with each authorization gateway of the plurality of authorization gateways (edge nodes 112 of FIG. 8), 
wherein the application server is configured to perform the operations comprising: 
receiving data information (The data analysis system 504 may generally function to receive data from the data intake system 502, column 12 lines 18-21), wherein the data information comprises a value of service level indicating health for each of the plurality of servers (the data analytics platform 106 may begin by obtaining recent measurements of at least one select operating metric for each node in the manufacturing network 102, column 14 lines 54-61) communicatively coupled to a corresponding authorization gateway (a plurality of intermediate nodes 110, such as intermediate nodes 110a, 110b, and 110c, and a plurality of edge nodes 112 that are coupled to respective manufacturing assets 114, column 4 lines 4-7; each intermediate node 110 may be a networking device (e.g., a router, gateway, switch, hub, etc.) that sits between the root node 108 and at least one edge node 112, column 4 lines 43-47); Atty. Dkt. No. 4375.1580000 Client Ref: P7691-US- 17 – 
performing calculation of an overall health of each authorization gateway of the plurality of authorization gateways based on the value of service level corresponding to each server of the plurality of servers (determining a respective health score for a given intermediate node in the manufacturing network is based on the respective critical state indicator for the given intermediate node and the respective critical state indicator for each node that sits beneath the given intermediate node, column 2 lines 48-53; determine the respective health score for each intermediate node 110 in the manufacturing network 102 based on the respective critical state indicator for the intermediate node 110 itself as well as the critical state indicator for each node that sits beneath the intermediate node 110 in the manufacturing network 102 (e.g., any child node), column 17 lines 26-33; column 17 lines 40-51); 
determine a set of one or more authorization gateways of the plurality of authorization gateways that each have a calculated overall health above a specific threshold value (the data analytics platform 106 may then determine the respective health scores for each of intermediate nodes 110a and 110c, column 19 lines 14-17; the data analytics platform 106 may compare each node’s respective health score to a health score threshold that serves as a dividing line between health scores associated with normally operating nodes and health scores associated with anomalous nodes, where nodes having health scores that fall below the health score threshold are then are considered to be anomalous, column 19 lines 55-61).
However, Troy de Freitas does not explicitly disclose the data information is received from each of a plurality of authorization gateways, or routing at least one client request message to a server in an active pool of servers capable of serving a transaction.  
Stenzel teaches receiving data information from each of a plurality of authorization gateways (advertise or make available that determined health score to any upstream server which it directly supports, [0034]; the aggregated health score is advertised to each upstream server having a direct run-time dependency on the given server, [0036]); and
routing at least one client request message to a server in an active pool of servers capable of serving a transaction (the choice of which server to use in tier 28 depends not only on how well the servers in that tier are performing but also upon how well servers in the downstream tiers 26, 30 and 32 are performing, [0028]; the abstracted service would have a choice of assigning a load-balancing request to either physical server 34a or 34b. Given that the physical server 34b has a better aggregated health score than server 34a ( 67v58), the abstracted service would probably give priority to physical server 34b, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide health information upstream for load balancing in the system/method of Troy de Freitas as suggested by Stenzel in order to reduce the burden of the highest level node from needing to actively obtaining the health information for each individual node. One would be motivated to combine these teachings to improve network resources and process new requests efficiently.
However, Troy de Freitas-Stenzel do not explicitly disclose a predetermined value of a weight assigned to each server of the plurality of servers.
Wu teaches performing calculation of an overall health of each authorization gateway of a plurality of authorization gateways based on a predetermined value of a weight assigned to each server of a plurality of servers and a value of service level corresponding to each server of the plurality of servers (the score of a parent node may be calculated as a weight average of the scores and weights of its child nodes, column 9 lines 27-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate weights with different nodes in the system/method of Troy de Freitas-Stenzel as suggested by Wu in order to denote the relative importance of a particular node. One would be motivated combine these teachings in order to take into account the importance of each child node relative to the other nodes in the same level when determining an overall weighted health score.
However, Troy de Freitas-Stenzel-Wu do not explicitly disclose placing each of the determined set of one or more authorization gateways into the active pool of servers by sending a Sign-On message to each authorization gateway in the determined set of one or more authorization gateways.
Ma teaches operations comprising:
place each of a determined set of one or more authorization gateways into an active pool of servers by sending a Sign-On message to each authorization gateway in the determined set of one or more authorization gateways (Wake On LAN (WOL) signal is sent, [0021]; server S2 is expected to be in the active state added to the pool of active servers, [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a wake up signal in the system/method of Troy de Freitas-Stenzel-Wu as suggested by Ma in order to provide an indication to a device which is to be included in an active server pool. One would be motivated to combine these teachings so that devices can appropriately transition to an active state and be ready to process requests.
However, Troy de Freitas-Stenzel-Wu-Ma do not explicitly disclose wherein each service in the active pool of servers is capable of servicing a credit card transaction, or that the at least one client request message is routed to a service in the active pool of servers capable of serving the credit card transaction.
Bansal teaches wherein each server in an active pool of servers (a group of servers in a single location, or across several groups of servers in multiple locations, [0996]) is capable of servicing a credit card transaction (utilized by a credit card association, such as, Visa, to help facilitate processing of credit card transactions, [1006]); and
route at least one client request message to a server in the active pool of servers capable of serving the credit card transaction (Load balancing service is required to distribute workload across a group of servers in a single location, or across several groups of servers in multiple locations, [0996]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement credit card transactions in the system/method of Troy de Freitas-Stenzel-Wu-Ma as suggested by Bansal in order to expand the environment to apply server health monitoring. One would be motivated to combine these teachings given the increased use of credit cards and financial transaction being processed and recognizing the need to maintain efficient operation of the servers used for processing these transactions.


Regarding claim 11, Troy de Freitas-Stenzel do not explicitly disclose the system of claim 10, wherein a predetermined value of a weight assigned to each server is 0, 1, or a value in between 0 and 1.  
Wu teaches wherein the predetermined value of the weight assigned to each server is 0, 1, or a value in between 0 and 1 (column 10 lines 28-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate weight percentages with different nodes in the system/method of Troy de Freitas-Stenzel as suggested by Wu in order to denote the relative importance of a particular node. One would be motivated combine these teachings in order to take into account the importance of each child node relative to the other nodes in the same level when calculating an overall weighted health score.

Regarding claim 12, Troy de Freitas teaches the system of claim 10, wherein the value of service level corresponding to each server of the plurality of server is 0, 1, or a value in between 0 and 1 (critical state indicator may take various forms, examples of which may include a binary indicator (e.g., a value of “0” or “1”) or a probability value (e.g., a value ranging from 0 to 1), column 15 lines 15-18; column 19 lines 5-13).  

Regarding claim 13, Troy de Frietas teaches the system of claim 10, wherein the operations further comprise: 
determining the value of the service level of a server of the plurality of servers based on one or more factors including average response time of communication between an authorization gateway of the plurality of authorized gateways and the server, a count of transaction failures over a predetermined time period above a preconfigured threshold count, a communication connection status, and a number of timeouts per second that exceeds a preconfigured maximum threshold value (capture data values for select operating metrics, such as measure of transmission delays to and from the node in terms of delays in transmitting and receiving data and/or control packets, the extent of transmission loss for the node in terms of loss of data and/or control packets, the amount of bandwidth consumed by the node, the throughput and computer-resource utilization of the node, the extent of power failures and/or power interruptions at the node, etc, column 6 lines 4-22; the data analytics platform 106 may begin by obtaining recent measurements of at least one select operating metric for each node in the manufacturing network 102 (or at least a subset of the nodes in the manufacturing network 102), such as measurements of the select operating metric that were captured for the given node over a recent period of time in the past (e.g., the past few hours, days, etc.) For instance, the data analytics platform 106 may access recent measurements of the amount of transmission delays to and from each node in the manufacturing network 102, the extent of transmission losses to and from each node in the manufacturing network 102, the bandwidth consumed by each node in the manufacturing network 102, the throughput of each node in the manufacturing network 102, and/or the computer-resource utilization of each node in the manufacturing network 102, column 14 lines 54-67 – column 15 lines 1-3; the data analytics system 106 may determine a respective critical state indicator for a given node by comparing the given node’s most-recent measurement of each of multiple operating metrics to respective threshold criteria for such operating metrics, column 16 lines 45-50).  

Regarding claim 15, Troy de Frietas teaches the system of claim 10, wherein the operations further comprise: 
removing an authorization gateway from the active pool of servers (the data analytics platform 106 may also send a command to the manufacturing network 102 that causes an anomalous node to be shutdown, restarted or disconnected, column 21 lines 31-34) upon receiving a Sign-Off message from the authorization gateway indicating the authorization gateway is in a maintenance mode or the value of service level of the authorization gateway is less than a predetermined threshold value (nodes having health scores that fall below the health score threshold are then are considered to be anomalous, column 19 lines 55-61).  

Regarding claim 16, Troy de Frietas teaches the system of claim 10, wherein the operations further comprise: Atty. Dkt. No. 4375.1580000 Client Ref: P7691-US- 18 – 
determining an authorization gateway of the plurality of authorization servers is in service upon receiving a message from the authorization gateway indicating the authorization gateway is not in a maintenance mode or the value of service level of the authorization gateway is above a predetermined threshold value (the data analytics platform 106 may (1) set the critical state indicator to a value of “1” if the given node’s most-recent one or more measurements of the select operating metric falls above or below a threshold value), column 15 lines 33-42).  
However, Troy de Freitas does not explicitly disclose adding the authorization gateway to the active pool of servers to service a client request message.
Stenzel teaches adding an authorization gateway of a plurality of authorization servers to an active pool of servers to service the client request message upon receiving a message from the authorization gateway indicating the authorization gateway is not in a maintenance mode or has a high value of service level (the aggregated health score is advertised to each upstream server having a direct run-time dependency on the given server, [0036]; the abstracted service would have a choice of assigning a load-balancing request to either physical server 34a or 34b. Given that the physical server 34b has a better aggregated health score than server 34a ( 67v58), the abstracted service would probably give priority to physical server 34b, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to service requests based on provided health information in the system/method of Troy de Freitas as suggested by Stenzel in order to determine a preferred server to process a new request. One would be motivated to combine these teachings to improve network resources and process new requests efficiently based on up-to-date server health information.

Regarding claim 19, Troy de Frietas teaches a non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: 
receiving data information (The data analysis system 504 may generally function to receive data from the data intake system 502, column 12 lines 18-21), wherein the data information comprises a value of service level indicating health for each of a plurality of servers (the data analytics platform 106 may begin by obtaining recent measurements of at least one select operating metric for each node in the manufacturing network 102, column 14 lines 54-61) communicatively coupled to a corresponding authorization gateway (a plurality of intermediate nodes 110, such as intermediate nodes 110a, 110b, and 110c, and a plurality of edge nodes 112 that are coupled to respective manufacturing assets 114, column 4 lines 4-7; each intermediate node 110 may be a networking device (e.g., a router, gateway, switch, hub, etc.) that sits between the root node 108 and at least one edge node 112, column 4 lines 43-47); Atty. Dkt. No. 4375.1580000 Client Ref: P7691-US- 17 – 
performing calculation of an overall health of each authorization gateway of the plurality of authorization gateways based on the value of service level corresponding to each server of the plurality of servers (determining a respective health score for a given intermediate node in the manufacturing network is based on the respective critical state indicator for the given intermediate node and the respective critical state indicator for each node that sits beneath the given intermediate node, column 2 lines 48-53; determine the respective health score for each intermediate node 110 in the manufacturing network 102 based on the respective critical state indicator for the intermediate node 110 itself as well as the critical state indicator for each node that sits beneath the intermediate node 110 in the manufacturing network 102 (e.g., any child node), column 17 lines 26-33; column 17 lines 40-51); and 
determining a set of one or more authorization gateways of the plurality of authorization gateways that each have a calculated overall health above a specific threshold value (the data analytics platform 106 may then determine the respective health scores for each of intermediate nodes 110a and 110c, column 19 lines 14-17; the data analytics platform 106 may compare each node’s respective health score to a health score threshold that serves as a dividing line between health scores associated with normally operating nodes and health scores associated with anomalous nodes, where nodes having health scores that fall below the health score threshold are then are considered to be anomalous, column 19 lines 55-61). 
However, Troy de Freitas does not explicitly disclose the data information is received from each of a plurality of authorization gateways or routing at least one client request message to a server in an active pool of servers capable of serving a transaction.  
Stenzel teaches receiving data information from each of a plurality of authorization gateways (advertise or make available that determined health score to any upstream server which it directly supports, [0034]; the aggregated health score is advertised to each upstream server having a direct run-time dependency on the given server, [0036]); and
routing at least one client request message to a server in an active pool of servers capable of serving a transaction (the choice of which server to use in tier 28 depends not only on how well the servers in that tier are performing but also upon how well servers in the downstream tiers 26, 30 and 32 are performing, [0028]; the abstracted service would have a choice of assigning a load-balancing request to either physical server 34a or 34b. Given that the physical server 34b has a better aggregated health score than server 34a ( 67v58), the abstracted service would probably give priority to physical server 34b, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide health information upstream for load balancing in the system/method of Troy de Freitas as suggested by Stenzel in order to reduce the burden of the highest level node from needing to actively obtaining the health information for each individual node. One would be motivated to combine these teachings to improve network resources and process new requests efficiently.
However, Troy de Freitas-Stenzel do not explicitly disclose a predetermined value of a weight assigned to each server of the plurality of servers.
Wu teaches performing calculation of an overall health of each authorization gateway of a plurality of authorization gateways based on a predetermined value of a weight assigned to each server of a plurality of servers and a value of service level corresponding to each server of the plurality of servers (the score of a parent node may be calculated as a weight average of the scores and weights of its child nodes, column 9 lines 27-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate weights with different nodes in the system/method of Troy de Freitas-Stenzel as suggested by Wu in order to denote the relative importance of a particular node. One would be motivated combine these teachings in order to take into account the importance of each child node relative to the other nodes in the same level when determining an overall weighted health score.
However, Troy de Freitas-Stenzel-Wu do not explicitly disclose placing each of the determined set of one or more authorization gateways into the active pool of servers by sending a Sign-On message to each authorization gateway in the determined set of one or more authorization gateways.
Ma teaches placing each of a determined set of one or more authorization gateways into an active pool of servers by sending a Sign-On message to each authorization gateway in the determined set of one or more authorization gateways (Wake On LAN (WOL) signal is sent, [0021]; server S2 is expected to be in the active state added to the pool of active servers, [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a wake up signal in the system/method of Troy de Freitas-Stenzel-Wu as suggested by Ma in order to provide an indication to a device which is to be included in an active server pool. One would be motivated to combine these teachings so that devices can appropriately transition to an active state and be ready to process requests.
However, Troy de Freitas-Stenzel-Wu-Ma do not explicitly disclose wherein each service in the active pool of servers is capable of servicing a credit card transaction, or that the at least one client request message is routed to a service in the active pool of servers capable of serving the credit card transaction.
Bansal teaches wherein each server in an active pool of servers (a group of servers in a single location, or across several groups of servers in multiple locations, [0996]) is capable of servicing a credit card transaction (utilized by a credit card association, such as, Visa, to help facilitate processing of credit card transactions, [1006]); and
routing at least one client request message to a server in the active pool of servers capable of serving the credit card transaction (Load balancing service is required to distribute workload across a group of servers in a single location, or across several groups of servers in multiple locations, [0996]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement credit card transactions in the system/method of Troy de Freitas-Stenzel-Wu-Ma as suggested by Bansal in order to expand the environment to apply server health monitoring. One would be motivated to combine these teachings given the increased use of credit cards and financial transaction being processed and recognizing the need to maintain efficient operation of the servers used for processing these transactions.
  
Regarding claim 20, Troy de Freitas teaches the non-transitory, tangible computer-readable device of claim 19, wherein the operations further comprise: 
determining the value of the value of service level of a server of the plurality of servers based on one or more factors including average response time of communication between an authorization gateway of the plurality of authorization gateways and the server, a count of transaction failures over a predetermined timeAtty. Dkt. No. 4375.1580000 Client Ref: P7691-US- 19 -period above a preconfigured threshold count, a communication connection status, and a number of timeouts per second that exceeds a preconfigured maximum threshold value (capture data values for select operating metrics, such as measure of transmission delays to and from the node in terms of delays in transmitting and receiving data and/or control packets, the extent of transmission loss for the node in terms of loss of data and/or control packets, the amount of bandwidth consumed by the node, the throughput and computer-resource utilization of the node, the extent of power failures and/or power interruptions at the node, etc, column 6 lines 4-22; the data analytics platform 106 may begin by obtaining recent measurements of at least one select operating metric for each node in the manufacturing network 102 (or at least a subset of the nodes in the manufacturing network 102), such as measurements of the select operating metric that were captured for the given node over a recent period of time in the past (e.g., the past few hours, days, etc.) For instance, the data analytics platform 106 may access recent measurements of the amount of transmission delays to and from each node in the manufacturing network 102, the extent of transmission losses to and from each node in the manufacturing network 102, the bandwidth consumed by each node in the manufacturing network 102, the throughput of each node in the manufacturing network 102, and/or the computer-resource utilization of each node in the manufacturing network 102, column 14 lines 54-67 – column 15 lines 1-3; the data analytics system 106 may determine a respective critical state indicator for a given node by comparing the given node’s most-recent measurement of each of multiple operating metrics to respective threshold criteria for such operating metrics, column 16 lines 45-50), and
wherein the value of service level of the server is 0, 1, or a value in between 0 and 1 (critical state indicator may take various forms, examples of which may include a binary indicator (e.g., a value of “0” or “1”) or a probability value (e.g., a value ranging from 0 to 1), column 15 lines 15-18; column 19 lines 5-13).
However, Troy de Freitas-Stenzel do not explicitly disclose wherein a predetermined value of a weight assigned to the server is 0, 1, or a value in between 0 and 1.
Wu teaches wherein the predetermined value of the weight assigned to a server is 0, 1, or a value in between 0 and 1 (column 10 lines 28-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate weight percentages with different nodes in the system/method of Troy de Freitas-Stenzel as suggested by Wu in order to denote the relative importance of a particular node. One would be motivated combine these teachings in order to take into account the importance of each child node relative to the other nodes in the same level when calculating an overall weighted health score.


10.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Troy de Freitas-Stenzel-Wu-Ma-Bansal in view of Bingham et al. (US 2016/0239336).

Regarding claim 5, Troy de Freitas teaches the method of claim 1, further comprising removing, by the application server, an authorization gateway from the active pool of servers (the data analytics platform 106 may also send a command to the manufacturing network 102 that causes an anomalous node to be shutdown, restarted or disconnected, column 21 lines 31-34) upon determining servers   communicatively coupled with the authorization gateway that report a value of the service level less than 1 (critical state indicator may take various forms, examples of which may include a binary indicator (e.g., a value of “0” or “1”) or a probability value (e.g., a value ranging from 0 to 1), column 15 lines 15-18; column 19 lines 5-13; nodes having health scores that fall below the health score threshold are then are considered to be anomalous, column 19 lines 55-61).  
	However, although Troy de Freitas teaches a value of the service level less than 1 as a negative state, Troy de Freitas-Stenzel-Wu-Ma-Bansal do not explicitly disclose determining that a total number of servers communicatively coupled with the authorization gateway that report a negative state is above a preconfigured threshold value.
	Bingham teaches determining that a total number of servers   communicatively coupled with an authorization gateway that report a negative state is above a preconfigured threshold value (The state criteria can then set fourth, e.g., a threshold number of child state assignments to a negative state that would cause the parent component to also be assigned to a negative state, [0091]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set forth a threshold number of child nodes in a negative state in the system/method of Troy de Freitas-Stenzel-Wu-Ma-Bansal as suggested by Bingham when determining a state for higher-level components. One would be motivated to combine these teachings so that an aggregate analysis does not overlook children components performing poorly by mitigating poor data by other positive data from properly performing children components. 

Regarding claim 14, Troy de Frietas teaches the system of claim 10, wherein the operations further comprise: 
removing an authorization gateway of the plurality of authorization servers from the active pool of servers (the data analytics platform 106 may also send a command to the manufacturing network 102 that causes an anomalous node to be shutdown, restarted or disconnected, column 21 lines 31-34) upon determining servers   communicatively coupled with the authorization gateway that report a value of the service level less than 1 (critical state indicator may take various forms, examples of which may include a binary indicator (e.g., a value of “0” or “1”) or a probability value (e.g., a value ranging from 0 to 1), column 15 lines 15-18; column 19 lines 5-13; nodes having health scores that fall below the health score threshold are then are considered to be anomalous, column 19 lines 55-61).  
	However, although Troy de Freitas teaches a value of the service level less than 1 as a negative state, Troy de Freitas-Stenzel-Wu-Ma-Bansal do not explicitly disclose determining that a total number of servers communicatively coupled with the authorization gateway that report a negative state is above a preconfigured threshold value.
	Bingham teaches determining that a total number of servers   communicatively coupled with an authorization gateway that report a negative state is above a preconfigured threshold value (The state criteria can then set fourth, e.g., a threshold number of child state assignments to a negative state that would cause the parent component to also be assigned to a negative state, [0091]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set forth a threshold number of child nodes in a negative state in the system/method of Troy de Freitas-Stenzel-Wu-Ma-Bansal as suggested by Bingham when determining a state for higher-level components. One would be motivated to combine these teachings so that an aggregate analysis does not overlook children components performing poorly by mitigating poor data by other positive data from properly performing children components. 


11.	Claims 8, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Troy de Freitas-Stenzel-Wu-Ma-Bansal in view of anupamvarghese (ISO 8583. An introduction. Plain and Simple; Jan 14, 2016; https://medium.com/plain-and-simple-series/all-things-tech-beautiful-iso-8583-an-introduction-plain-and-simple-21eb62455b28).

Regarding claim 8, Troy de Freitas teaches the method of claim 6, comprising the Sign-Off message from the authorization gateway (the data analytics platform 106 may also send a command to the manufacturing network 102 that causes an anomalous node to be shutdown, restarted or disconnected, column 21 lines 31-34).
	However, Troy de Freitas-Stenzel-Wu-Ma-Bansal do not explicitly disclose wherein the message from the authorization gateway is based on International Organization for Standardization (ISO) 8583 standard.  
	anupamvarghese teaches wherein a message from an authorization gateway is based on International Organization for Standardization (ISO) 8583 standard (So what is ISO 8583? It is one of the many standards describing how to pack certain data fields, see page 2 Origin).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize ISO 8583 in the system/method of Troy de Freitas-Stenzel-Wu-Ma-Bansal as suggested by anupamvarghese in order to implement health performance monitoring in a financial environment. One would be motivated to combine these teachings to expand the functionalities to be utilized by different industries. 
	
Regarding claim 17, Troy de Freitas teaches the system of claim 15, comprising the Sign-Off message from the authorization gateway (the data analytics platform 106 may also send a command to the manufacturing network 102 that causes an anomalous node to be shutdown, restarted or disconnected, column 21 lines 31-34).
	However, Troy de Freitas-Stenzel-Wu-Ma-Bansal do not explicitly disclose wherein the message from the authorization gateway is based on International Organization for Standardization (ISO) 8583 standard.  
anupamvarghese teaches wherein a message from an authorization gateway is based on International Organization for Standardization (ISO) 8583 standard (So what is ISO 8583? It is one of the many standards describing how to pack certain data fields, see page 2 Origin).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize ISO 8583 in the system/method of Troy de Freitas-Stenzel-Wu-Ma-Bansal as suggested by anupamvarghese in order to implement health performance monitoring in a financial environment. One would be motivated to combine these teachings to expand the functionalities to be utilized by different industries. 

Regarding claim 21, Troy de Freitas teaches the method of claim 21, wherein each server in the active pool of servers is capable of servicing a transaction (the data analytics platform 106 may compare each node’s respective health score to a health score threshold that serves as a dividing line between health scores associated with normally operating nodes).
	However, Troy de Freitas-Stenzel-Wu do not explicitly disclose a Sign-On Message.
Ma teaches the Sign-On message (Wake On LAN (WOL) signal is sent, [0021]; server S2 is expected to be in the active state added to the pool of active servers, [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a wake up signal in the system/method of Troy de Freitas-Stenzel-Wu as suggested by Ma in order to provide an indication to a device which is to be included in an active server pool. One would be motivated to combine these teachings so that devices can appropriately transition to an active state and be ready to process requests.

	However, Troy de Freitas-Stenzel-Wu-Ma-Bansal do not explicitly disclose a credit card transaction that matches a type of credit card transaction specified by a network management information code in the message.
	Anupamvarghese teaches a credit card transaction that matches a type of credit card transaction specified by a network management information code in a message (this standard helps the electronic system which reads the card number, the transaction amount and other relevant data fields to pack it all up so that it could be transmitted electronically to a transaction processing system where it could then be unpacked back into individual data components and then processed, What and Why? Section).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize ISO 8583 in the system/method of Troy de Freitas-Stenzel-Wu-Ma-Bansal as suggested by anupamvarghese in order to implement performance monitoring in a financial environment and provide relevant data to servers processing credit card information. One would be motivated to combine these teachings to expand the functionalities to be utilized by different industries. 

Regarding claim 22, Troy de Freitas teaches the system of claim 10, wherein each server in the active pool of servers is capable of servicing a transaction (the data analytics platform 106 may compare each node’s respective health score to a health score threshold that serves as a dividing line between health scores associated with normally operating nodes).
	However, Troy de Freitas-Stenzel-Wu do not explicitly disclose a Sign-On Message.
Ma teaches the Sign-On message (Wake On LAN (WOL) signal is sent, [0021]; server S2 is expected to be in the active state added to the pool of active servers, [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a wake up signal in the system/method of Troy de Freitas-Stenzel-Wu as suggested by Ma in order to provide an indication to a device which is to be included in an active server pool. One would be motivated to combine these teachings so that devices can appropriately transition to an active state and be ready to process requests.
	However, Troy de Freitas-Stenzel-Wu-Ma-Bansal do not explicitly disclose a credit card transaction that matches a type of credit card transaction specified by a network management information code in the message.
	Anupamvarghese teaches a credit card transaction that matches a type of credit card transaction specified by a network management information code in a message (this standard helps the electronic system which reads the card number, the transaction amount and other relevant data fields to pack it all up so that it could be transmitted electronically to a transaction processing system where it could then be unpacked back into individual data components and then processed, What and Why? Section).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize ISO 8583 in the system/method of Troy de Freitas-Stenzel-Wu-Ma-Bansal as suggested by anupamvarghese in order to implement performance monitoring in a financial environment and provide relevant data to servers processing credit card information. One would be motivated to combine these teachings to expand the functionalities to be utilized by different industries. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Aggarwal et al.		US 7,281,045 – a pool of available servers available for adding to a set of servers.

Jain et al.			US 8,225,119 – sending servers signals to cause a transition 

Vendrow			US 8,335,851 – dynamic resource pool provisioning additional servers to an active state.

VanLoon et al.		US 10,142,241 – monitoring health of server devices in a server pool.

Rastogi et al.			US 10,313,211 – computing a pool health score representing all servers in a pool.

Rastogi et al.			US 10,594,562 – adding or activating a new server to a pool of servers.

Waltz et al.			US 10,693,952 – wakeup messages to cause servers to transition to an active state.

Chopra et al.			US 10,834,189 – adding or removing storage gateways from respective storage gateway pools.

Narayanan et al.		US 2003/0220990 – messages used to add servers to a pool.

Vasudevan et al.		US 2004/0267965 – sending a notification indicating resources are to be added to an available resources pool.

Barlow et al.			US 2006/0230307 – performing health checks on resources in an available pool of resources.

Edwards et al.		US 2007/0074220 – indicating that a server may be included in a server pool based on server preference value and a threshold value.

Kim et al.			US 2007/0180116 – shared server pool including a plurality of servers.

Mays et al.			US 2010/0262695 – determine performance parameters and sending a message to add a server to a pool.

Ravichandran et al.		US 2011/0179176 – increasing scalability of a pool by activating a set of additional servers.

Chan et al.			US 2012/0117399 – controlling deployment of servers from an inactive server pool to an active service pool.

Ryman 			US 2012/0272245 – evaluating performance and adding new servers to a pool of available servers.

Gohad et al.			US 2013/0138806 – determine measured health summary of resources available in an initial resource pool.


Wu et al.			US 2015/0180719 – sending requests to active servers in a server pool.

Stewart et al.			US 2016/0313780 – optimizing the number of active servers and performance states within a data center.

Murashko et al.		US 2016/0337264 – active status of a server pool dynamically updated.

Baddourah et al		US 2017/0123873 – putting a computing node into a healthy computing node pool after passing an extensive health check.

Thibeault et al.		US 2018/0139305 – management server choosing a new instance of a master server to be added to a load balancer pool of available master servers.

Mosquera et al.		US 2019/0317754 – automatically adding to a pool of servers.

Mahindru et al.		US 2020/0097349 – selecting a healthy resource from an available resource pool.

Lal et al.			US 2020/0218561 – adding available servers to be included in a pool.

Parekh et al.			US 2020/0389516 – performance metrics related to servers within a pool are monitored to determine when additional servers need to be added.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451